Citation Nr: 1031942	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-35 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of an injury 
to the right upper chest.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 
1970.

These matters were last before the Board of Veterans' Appeals 
(Board) on appeal of from rating decisions dated in April 2004 
and May 2005 by the Cleveland, Ohio, regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the claim of 
entitlement to service connection for PTSD and found that, in 
regard to the claim of entitlement to service connection for 
residuals of an injury to the right chest, the Veteran had not 
submitted a timely substantive appeal (VA Form 9).  

The Veteran, accompanied by his authorized representative, 
appeared at a June 2009 videoconference hearing held before the 
below-signed Acting Veterans Law Judge, sitting in Washington, 
D.C.  A transcript of that hearing has been associated with the 
claims file.

In July 2009, the Board found that the Veteran had submitted a 
timely substantive appeal and remanded the two service connection 
claims for further development.


FINDINGS OF FACT

1.  The evidence does not reflect that the Veteran experienced a 
right chest injury during service or has any current residuals of 
such an injury; the Veteran received in-service treatment for 
left chest gynecomastia.

2.  The Veteran is competent to testify as to the circumstances 
of his service, but his testimony as to the occurrence of a right 
chest injury is not credible.  

3.  The preponderance of the evidence reflects that the Veteran 
does not have PTSD due to any incident of his active duty 
service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for the establishment of service connection for 
residuals of an injury to the right upper chest are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that this matter was 
remanded in July 2009 for the collection of additional VA 
treatment records, review of the claims file, and readjudication 
of the claims for service connection.  Updated VA treatment 
records have been associated with the claims file and the RO 
readjudicated the claims in a September 2009 supplemental 
statement of the case (SSOC).  Thus, the Board finds that all 
actions and development directed in the earlier remand have been 
completed in full.  Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).


Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having reviewed the record on appeal, the Board concludes 
that the notice requirements of the VCAA have been satisfied.  
The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the 
Veteran letters in December 2003 (regarding the claim for service 
connection for a right chest injury) and January 2005 (regarding 
the claim for service connection for PTSD), which informed him of 
the requirements needed to establish entitlement to service 
connection.  

The Veteran also was informed in a March 2006 letter as to how a 
disability rating and effective date would be assigned if his 
claims were granted, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 
letter was sent to the Veteran subsequent to the initial 
adjudications, he is not shown to be prejudiced by the timing of 
the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case (SOC) or SSOC, is sufficient to cure a timing 
defect); Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(prejudicial error analysis is not necessary if subsequent 
notice, followed by readjudication, has been provided).

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  The Veteran's service 
treatment records, VA medical records, private medical records, 
and lay statements have been associated with the claims file.  
Although the Veteran has not been afforded VA examinations for 
either of the claimed disabilities, there is no duty on the part 
of VA to provide a medical examination in this circumstance, 
because (as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003)), he has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in question 
and further substantiating evidence suggestive of a linkage 
between his active service and the current disorders, if shown.  
The Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  

Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under the 
VCAA, does not contain competent evidence to suggest that the 
disorders are related to the Veteran's military service.  There 
is no competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . service."  
38 U.S.C.A. § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the claimant 
had been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge.  Because there 
was evidence of record satisfying two of the requirements of the 
statute, i.e., competent evidence of a current disability and 
evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
as relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination).  In specific 
regard of the claim for service connection for a right chest 
injury, the record does not reflect a currently diagnosed 
disability.  Further, as will be discussed at length below, the 
Board finds the Veteran's claim of an in-service injury to the 
right chest to be not credible and unsupported by any 
corroborating evidence; the Board has no duty to provide a VA 
examination based on a stressor or injury as described by the 
Veteran that the Board finds, after examination of all relevant 
evidence of record, did not occur and is contradicted in multiple 
respects by the evidence of record.

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide his claim. As such, all relevant 
evidence necessary for an equitable disposition of the appeal has 
been obtained and the case is ready for appellate review.  The 
Board additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Entitlement to Service Connection

The Veteran seeks service connection for PTSD and for the 
residuals of an injury to the right upper chest; both 
disabilities are claimed as residuals of an in-service incident 
in which the Veteran's commanding officer struck him with the 
butt of a rifle (causing a quickly-developing chest tumor and/or 
resulting in broken ribs) and later (after treatment for the 
injury) manually pulled out his stitches and required him to do 
push-ups while bleeding.  

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having considered the Veteran's contentions in light of the 
evidence of record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against these 
claims and, as such, they are denied.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12  Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
elements of 38 C.F.R. § 3.303(b).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999); 
Savage v. Brown, 10 Vet. App. 488, 495-97 (1997).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service Connection for PTSD

As the criteria for entitlement to service connection for PTSD 
are not met, based upon evidence the Veteran does not have a 
verified in-service stressor, the claim for service connection 
for PTSD is denied.

The criteria for establishing service connection for PTSD are: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f) (2009).

Prior to this decision, a new regulation, to be codified at 38 
C.F.R. § 3.304(f)(3), regarding PTSD claims went into effect.  
See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)).  However, as this amendment pertains to 
claims in which stressors are related to a veteran's fear of 
hostile military or terrorist activity and, as the Veteran's 
claimed stressor pertains to an experience during his boot camp 
training, the new regulation is not applicable to his claim and 
will not be discussed.

Generally, if a veteran's stressor is unrelated to hostile 
military or terrorist activity, his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting information from an independent source (such as 
service records) corroborating his testimony or statements.  
Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); see also Sizemore v. Principi, 18 Vet. App. 264, 
270 (2004) (a veteran's lay testimony alone is insufficient proof 
of a noncombat stressor).  The available sources for 
corroboration of a claimed stressor may however include sources 
of evidence such as competent lay statements from third-party 
individuals, and are not directly limited to service records.  
See Cohen, 10 Vet. App. at 143.  Credible supporting evidence of 
the actual occurrence of an in-service stressor does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying process."  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The Veteran claims to experience PTSD secondary to in-service 
abuse from his sergeant.  Specifically, he alleges that the 
sergeant struck him in the right chest with the butt of a rifle, 
that the injury created a quickly developing tumor that required 
surgery and hospitalization of six (6) days, and that when he 
returned to duty, the sergeant manually ripped out his stitches 
and forced him to do pushups (see statement of November 2004).

The Veteran's service treatment records reflect that he was 
evaluated as normal at time of enlistment in August 1970.  In 
September 1970, he presented with complaints of a swollen left 
chest; he reported that he had been hit in the left chest with a 
baseball approximately one (1) year ago and had experienced 
swelling ever since.  The Veteran was diagnosed with swollen left 
breast, or gynecomastia.  Later that month, the Veteran's left 
breast mass was removed and, at that time, he reported that the 
lump had been present, and gradually increasing in size, for nine 
(9) years.  The Veteran was determined to be unsuitable for 
service in November 1970; a November 3, 1970 notification of 
processing for administrative discharge for unsuitability states 
that he was being processed for administrative discharge for 
unsuitability by reason of illiteracy.  At a physical examination 
in November 1973, he was noted to have a scar on his left breast 
due to treatment for gynecomastia.

The Veteran attended a February 1971 VA examination during which 
he reported being struck in the left chest with a heavy stick in 
October 1970 and, as a result, developing a breast tumor that 
required removal.  The examiner observed a two (2) inch long, by 
.25 inch wide, infra-areolar scar that was surgical in nature.  A 
VA chest specialist also examined the Veteran, noting that he 
reported being hit by a "pugo stick" in the left chest that 
resulted in injury requiring treatment including a thoracotomy 
tube and the removal of "a little flesh."  Radiographically, 
the bony thorax was normal.  The specialist noted a scar 
described as torn and curved, of .75 centimeters below and 
lateral to the left nipple.

A November 2003 VA treatment record reflects that that the 
Veteran was being treated for cocaine dependency and had a 
diagnosis of antisocial personality disorder.

A June 2004 private psychiatric evaluation reflects that the 
Veteran reported an on-the-job injury in 2002.  He noted feeling 
depressed as a result of the injury since he was unable to work 
and care for his family.  He stated that he had flashbacks to the 
injury and could hear the sound of pipes crashing down on him.  
He denied any prior history of mental illness and any major 
health problems other than those from the work-related injury.  
The psychiatrist diagnosed depression and PTSD related to that 
injury.

In a November 2004 statement, the Veteran filed a claim for 
service connection for PTSD and reported experiencing flashbacks 
to abuse by his sergeant ever since service and being able to 
hear the sergeant's voice for approximately the last 10 years.

In October 2005, the Veteran received another private psychiatric 
examination "to assess the presence of a psychological condition 
and its relationship to the industrial injury."  The report 
reflects that the Veteran experienced sprains of the thoracic and 
lumbar regions, leg abrasions, and multiple contusions when he 
was unloading pipes from a truck.  He reported experiencing 
flashbacks to the time of the injury, feeling bitter about the 
accident residuals, and worrying about finances and health.  The 
examiner noted that he was experiencing depression as a proximate 
result of the industrial accident and that the condition did not 
exist prior to the accident.

In a November 2005 statement, the Veteran again noted that a 
sergeant had struck him with the butt of a rifle in service.  He 
reported that the blow to the chest broke his ribs and that he 
was discharged from service as a result of that injury.

During a November 2005 VA initial mental health evaluation, the 
Veteran denied hallucinations.  Later that month, he was seen for 
follow-up treatment and reported that for the last 20 years he 
had auditory hallucinations of a sergeant who abused him during 
service; he requested an evaluation for PTSD.

An April 2006 VA treatment note reflects that the Veteran was 
seen for his first session of outpatient psychiatric treatment.  
He reported being abused by his sergeant during service and, ever 
since, experiencing auditory hallucinations of the sergeant's 
voice.  The Veteran stated that the symptoms were at their worst 
approximately two (2) years ago.  He was diagnosed with PTSD.

In May 2006 the Veteran was seen for a follow-up appointment.  
During this appointment he reported that he was stable until 
approximately 10 years ago.  The treating psychiatrist reported 
that it was not clear why the symptoms would have arisen 10 years 
ago and that the Veteran was a poor historian who was suspected 
of exaggeration.

In a June 2006 statement, the Veteran again described his 
stressor incidents: "hit in the chest area with a gun" by his 
sergeant; a lump was noted in sick call and was surgically 
removed; upon return to service the sergeant manually pulled out 
his stitches and made him do pushups.

A licensed social worker submitted a June 2006 statement that she 
had befriended the Veteran in order to assist him in following 
through with his medical issues.  She reported that he was "a 
little paranoid and fearful of large crowds."

The Veteran was seen again in April 2007 and was noted to have 
missed multiple prior appointments.  He reported continued 
experiences of visual and auditory hallucinations related to in-
service abuse by a sergeant.

An April 2007 screening for depression was negative, but in 
September 2007 the Veteran reported occasionally feeling 
depressed and a May 2008 VA treatment note reflects a diagnosis 
of depression.

A June 2009 treatment note states that the Veteran reported 
continuing PTSD symptoms including visual and auditory 
hallucinations related to being abused by a sergeant in service.  
The note reflects that the Veteran also reported experience 
intrusive ideations, but no other active PTSD features.

In June 2009 the Veteran was afforded a hearing and again alleged 
being abused by a sergeant while in service; he offered (but was 
refused) to show the below-signed his right chest scar.

Having reviewed the record, the Board has determined that the 
criteria for service connection for PTSD are not met.  
Specifically, although the Veteran has been diagnosed with PTSD, 
there is no evidence associated with the claims file sufficient 
to verify his reported in-service stressor of being assaulted in 
his right chest by a sergeant and discharged due to that injury.  
Service treatment records reflect that the Veteran noted at the 
time of his in-service treatment for left chest swelling that he 
had a swollen left chest area for approximately nine (9) years 
and/or that left chest swelling was due to being struck by a 
baseball prior to entry into service.  While in-service, the 
Veteran was treated for a swollen left chest, rather than for an 
open chest wound or broken ribs, as alleged in subsequent 
statements.  For this reason, and for additional reasons 
discussed below, his assertions as to an in-service injury, when 
viewed in the context of the service treatment records and post-
service records of treatment and examination, are not credible.  
In this context, the Board finds in implausible that the injury 
as described by the Veteran occurred.

Because the in-service treatment records are statements of 
diagnosis and treatment, they are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
and the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include statements 
of past physical conditions on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).

In regard to the Veteran's statements to his healthcare providers 
- to specifically include statements made to VA treatment 
providers - the U.S. Court of Appeals for Veterans Claims (Court) 
has held that medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Although the Court also has held that VA cannot 
reject a medical opinion simply because it is based on a history 
supplied by a veteran, the critical question is whether that 
history was accurate and, as indicated above, the Veteran has 
given multiple, inconsistent versions of his medical history.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006). 

The Veteran has alleged multiple causes for his past chest injury 
(including a gradual growth in the left chest, being hit with a 
baseball prior to service, being struck with a pugo stick in 
service, and being struck in the chest with the butt of his 
sergeant's rifle) and varying accounts of the extent of the 
injury (a puncture wound requiring a thoracotomy, broken ribs 
(requiring discharge from service, although personnel records 
show that he was discharged for illiteracy, a trauma-induced 
swollen breast, and a gradually occurring breast tumor).  In 
2006, the Veteran told a VA examiner that his PTSD symptoms were 
at their worst approximately two (2) years prior, but in 2004, 
the Veteran was seen by a private psychiatrist who diagnosed PTSD 
related, solely, to the industrial accident (a 2005 private 
psychiatrist diagnosed depression due, solely, to the industrial 
accident).  The Veteran did not inform any private psychiatrists 
of his alleged in-service stressor and did not inform any VA 
health care providers of the industrial accident.

The only evidence on file in regard to a relationship between the 
Veteran's symptoms and his service are his statements to VA 
healthcare providers after filing his claim (as noted, these 
statements conflict with statements made to private 
psychiatrists) and his 2009 testimony at a Board hearing.  
Although VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party, his personal interest may, 
however, affect the credibility of the evidence.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In regard to the diagnoses made by VA providers, the Court held 
in Cohen v. Brown, 10 Vet.App. 128 (1997) that a diagnosis of 
PTSD by a medical professional should provide a basis for such a 
presumption of symptomatology and stressors unless evidence 
showed to the contrary.  10 Vet. App. at 140 (emphasis added).  
The Court also reiterated that eligibility for an award of 
service connection for PTSD required credible supporting evidence 
that claimed in-service stressors actually occurred.  Id. at 138.  
It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ((citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).

The Veteran has provided evidence of a relationship between PTSD 
and service based on his own unsupported, and in fact 
contradicted (by service personnel and treatment records as well 
as private treatment records), statements to VA health care 
providers.  There is no other evidence associated with the claims 
file indicating that he experienced abuse by his sergeant in 
service and contemporaneous service treatment records, as well as 
prior statements made by the Veteran, contradict his account of 
the alleged in-service stressor.  As such, the preponderance of 
the evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, 
entitlement to service connection for PTSD is not warranted.



Service Connection for Residuals of Right, Upper Chest Injury

The Veteran claims entitlement to service connection for a right 
upper chest injury.  His service and post-service treatment 
records are devoid of any diagnosis of, or treatment for, a right 
upper chest disability.  As detailed above, in the section 
regarding the claim for PTSD, his service treatment records 
reflect treatment for left chest gynecomastia with onset prior to 
service (from a gradually growing left chest mass and/or a pre-
service blow to the chest from a baseball).

In March 1971, the Veteran was denied entitlement to service 
connection for a left chest condition on the basis that his 
service treatment records reflected that any such disability pre-
existed service; the Veteran did not appeal that denial.  The 
Veteran's current claim, filed in October 2003, clearly states 
that he is applying for service connection for a right chest 
injury.  He has alleged in written statements to VA, statements 
to VA mental health providers, and testimony during a June 2009 
hearing, that a right chest injury was inflicted in service by a 
sergeant striking him with the butt of a rifle and that he 
received in-service treatment for the injury.

Although the Veteran has reported right chest pain as a result of 
an in-service injury, the record does not reflect any treatment 
for residuals of a right chest injury.  In his August 2003 
application for compensation, he indicated he had received no 
post-service treatment for the condition.  As indicated above, 
and in the detailed discussion in the preceding section, the 
Veteran has provided varying accounts of how the alleged right 
chest injury was incurred, such that his accounts of the injury 
are not credible, and there is no evidence within the claims file 
supporting the existence of such an injury.  

"Congress specifically limits entitlement to service- connected 
disease or injury where such cases have resulted in a disability 
... in the absence of a proof of present disability there can be 
no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Further, although the Court held in Cartwright, 2 Vet. App. at 25  
that VA cannot ignore a veteran's testimony, a veteran's personal 
interest may affect the credibility of the evidence; it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence.  Hayes, 5 Vet. App. at 69-70.
In this case there is no evidence of a diagnosed right chest 
injury with residuals.  As there is no diagnosed right chest 
disability for which service connection can be granted, the 
criteria for service connection are not met in this respect 
either.  

The preponderance of the evidence being against the claim both as 
to the claimed in-service injury and as to the claimed current 
disability, the doctrine of reasonable doubt is not for 
application in this matter.  See 38 U.S.C.A.§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for residuals of an injury to the right upper 
chest is denied.



____________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


